Case 2:20-cv-00136-NT Document 15-7 Filed 06/19/20 Page 1 of 6                         PageID #: 249




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE



 OLYMPIA HOTEL MANAGEMENT, LLC,
 a Delaware limited liability company,

                                 Plaintiff,
                                                             Civil Action No. 2:20-cv-136-NT
             v.

 THE BEND HOTEL DEVELOPMENT
 COMPANY, LLC, an Illinois limited liability
 company,

                                 Defendant.


                          DECLARATION OF DANIEL J. FLAHERTY

         I, Daniel J. Flaherty, hereby declare under oath as follows:

         1.       I am the Chief Financial Officer (“CFO”) of The Olympia Companies, a

component of which is Olympia Hotel Management, LLC (“Olympia”), the Plaintiff in this case.

I have held this position since 2012.

         2.       I work and live in Maine and did so at all times relevant to this dispute.

         3.       Under the HMAs, Olympia provided a wide range of management and operational

services to the Hyatt-branded extended stay and select service hotel in East Moline, Illinois (the

“Hotel”) from Olympia’s offices in Portland, Maine.

         4.       As CFO, I was personally involved in Olympia’s performance under the HMAs,

and supervised additional Olympia staff that performed work on the Hotel’s behalf under the

HMAs.

         5.       This work began roughly six months before the Hotel opened (in December 2018)

and continued through April 2020, when Olympia terminated the HMAs.

                                                    1
12141606.3
Case 2:20-cv-00136-NT Document 15-7 Filed 06/19/20 Page 2 of 6                      PageID #: 250




         6.      I personally monitored and helped manage the cash flow at the Hotel. The Hotel

suffered from chronic low balances in its operating accounts, which required my attention on an

ongoing basis. Monitoring and managing cash flow at the Hotel required consistent attention

each month.

         7.      Throughout and over the course of the parties’ relationship, I also received emails

from Mike VanDeHeede, the representative of the Hotel’s owners, regarding management of the

Hotel’s cash flow and reporting.

         8.      For example, attached as Exhibit A is a true and correct copy of a March 23,

2020 email that I received from Mr. VanDeHeede directing Olympia not to pay certain lawyers

from the Hotel’s operating accounts.

         9.      Another example is Exhibit B, which is a true and correct copy of a June 26,

2019 email I received from Mr. VanDeHeede requesting that Olympia immediately pay the

attached invoice for $18,196 of legal services. (I have omitted the attachment to Mr.

VanDeHeede’s email because it is labeled privileged and confidential.)

         10.     Another example is Exhibit C, which is a true and correct copy of a February 26,

2020 email from Mr. VanDeHeede requesting that I call him ASAP regarding the Hotel’s

balance sheet.

         11.     Ray Stoddard, the on-site General Manager of the Hotel, also routinely sent me

requests regarding management of the operating accounts.

         12.     For example, attached as Exhibit D is a true and correct copy of a September 30,

2019 email that I received from Ray Stoddard requesting a large disbursement from the operating

accounts for Mr. VanDeHeede.




                                                  2
12141606.3
Case 2:20-cv-00136-NT Document 15-7 Filed 06/19/20 Page 3 of 6                    PageID #: 251




         13.   Another example is Exhibit E, which is a true and correct copy of a January 9,

2020 email from Ray Stoddard requesting a check be drawn from the operating accounts as

requested by Dan Murphy, the Hotel’s majority owner, and Mr. VanDeHeede.

         14.   Olympia also purchased the Hotel’s insurance policies from Maine. In my role as

CFO, I placed and managed the Hotel’s insurance policies, including its workers’ compensation,

general business liability, and other insurance policies (excepting property insurance) from our

offices in Maine.

         15.   As CFO, I also oversaw a number of Olympia personnel located in Maine who

provided ongoing services to the Hotel pursuant to the HMAs. Olympia personnel in Maine

under my supervision provided the Hotel’s accounting, payroll, accounts payable management,

and insurance management. Collectively, I estimate that these employees spent roughly 8-10

hours per week providing services for the Hotel between late 2018 and the termination of the

HMAs.

         16.   These Olympia personnel located in Maine included Nicole Snyder, Olympia’s

Accounting Manager. From Olympia’s offices in Maine, Ms. Snyder oversaw the Olympia

accountants that managed the Hotel’s accounting records. Ms. Snyder also reviewed the Hotel’s

month-end and annual accounting reconciliations. She monitored and helped managed the

Hotel’s cash flow. She also opened the Hotel’s bank accounts and managed signature cards for

these accounts. Finally, Ms. Snyder was responsible for processing checks for the Hotel’s

accounts payable.

         17.   Another Olympia employee located in Maine was Amy Farrell, the Payroll and

Benefits Manager. From Olympia’s offices in Maine, Ms. Farrell oversaw and managed third-

party payroll provider Ultimate Software, which processed the Hotel’s payroll on a biweekly


                                                3
12141606.3
Case 2:20-cv-00136-NT Document 15-7 Filed 06/19/20 Page 4 of 6                      PageID #: 252




basis. Ms. Farrell also oversaw benefits for all employees of the Hotel, including their medical,

dental, life, and long-term disability insurance, as well as their retirement accounts. Ms. Farrell

also responded to requests from the Hotel and from government agencies seeking information

about Hotel employees.

         18.   Olympia Accountant Andrea Nash also provided services to the Hotel from

Maine. From Olympia’s offices in Maine, and on a daily basis, Ms. Nash posted revenue and

accounting activity for the Hotel using Olympia’s general ledger software. She engaged in daily

reconciliation of the Hotel’s operating accounts. She managed the Hotel’s accounts payable by

reviewing and posting invoices the Hotel received to Olympia’s general ledger software. Ms.

Nash also filed the Hotel’s sales tax returns monthly. She also compiled the necessary

information and completed reconciliations for the Hotel’s month-end financial statements, and

engaged in the Hotel’s year-end accounting.

         19.   Mike Clark was Olympia’s Manager of Budgeting and Reporting until he left

Olympia in February 2020, and he also provided services to the Hotel from Maine. From

Olympia’s offices in Maine, Mr. Clark managed the budget software used by the Hotel. He

supported the accountants with their reporting obligations. He set up sales tax accounts for the

Hotel and managed the Hotel’s sales tax reporting and payment processes. Mr. Clark also set up

the credit card merchant accounts used by the Hotel.

         20.   Tkc.io is a third-party IT consulting firm, owned by Troy Keiper, that managed

the Hotel’s IT on Olympia’s behalf. Olympia managed Tkc.io from Maine. Troy and his team

handled the Hotel’s IT initiatives, repairs, and troubleshooting. Tkc.io is headquartered in

Portland, Maine.




                                                 4
12141606.3
Case 2:20-cv-00136-NT Document 15-7 Filed 06/19/20 Page 5 of 6                    PageID #: 253




I declare under the penalties of perjury under the laws of the United States of America that the
foregoing is true and correct.

Date: June 18, 2020

                                      /s/ Daniel J. Flaherty
                                      Daniel J. Flaherty




                                                5
12141606.3
Case 2:20-cv-00136-NT Document 15-7 Filed 06/19/20 Page 6 of 6                    PageID #: 254




                                CERTIFICATE OF SERVICE

I hereby certify that on the date indicated below I caused a copy of the foregoing pleading to be
filed with the Court’s ECF filing system, which will cause an electronic notice to be sent to
counsel of record.

Dated: June 19, 2020

                                             /s/ Kyle M. Noonan
                                             Kyle M. Noonan
                                             PIERCE ATWOOD LLP
                                             Merrill’s Wharf
                                             254 Commercial Street
                                             Portland, ME 04101
                                             Tel: 207.791.1100
                                             knoonan@pierceatwood.com

                                             Attorney for Plaintiff Olympia Hotel Management
                                             LLC




                                                6
12141606.3
